Exhibit 10.10

First Amendment to the

FOSTER WHEELER ANNUAL EXECUTIVE SHORT-TERM INCENTIVE PLAN

(As Amended and Restated Effective February 28, 2013)

The Foster Wheeler Annual Executive Short-Term Incentive Plan (the “Plan”) is
hereby amended as follows, pursuant to a resolution adopted by the Committee at
its meeting held on February 26, 2014.

Capitalized terms used but not specifically defined herein shall have the
definition provided in the Plan.

1. The last sentence of Section 4.02 is hereby revised to read in its entirety
as follows:

“To the extent that an award is not paid within the Applicable Period but is
paid by December 31 of the calendar year which includes the last day of the
Applicable Period, then it is intended that such payment shall be treated as
made at a “specified time” for purposes of complying with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).”

2. The following shall be inserted as a new Section 4.03:

“4.03 Payment Following a Change in Control.

Notwithstanding the foregoing, in the event of a Change in Control (as defined
in the Foster Wheeler AG Omnibus Incentive Plan (as such may be amended or
restated from time to time)), the Committee may provide for the payment of
short-term incentive awards to any or all Participants whose employment is
terminated in connection with or following such Change in Control, which
short-term incentive awards may be based on performance through the date of the
Change in Control or such other criteria as the Committee may approve, and in
such event the “Applicable Period” shall begin on the date of the Participant’s
termination of employment and end on March 15 of the year following the year in
which the Change in Control occurs.”

3. This First Amendment shall be effective as of the date it is approved by the
Committee.

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed.

 

FOSTER WHEELER AG By:   _/s/ J. Kent Masters Name:   J. Kent Masters Title:  
President and Chief Executive Officer